COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
IN RE:                                                             No. 08-16-00217-CR
                                                 §
WILLIAM BROWDER,                                             AN ORIGINAL PROCEEDING
                                                 §
Relator.                                                             IN MANDAMUS
                                                 §

                                 MEMORANDUM OPINION

         Relator, William Browder, has filed a mandamus petition asking that we order the 109th

District Court of Andrews County, Texas, to rule on a motion for judgment nunc pro tunc in

cause number 2496. We deny mandamus relief.

         To obtain mandamus relief, Relator must demonstrate that he does not have an adequate

remedy at law and that the act he seeks to compel is ministerial. State ex rel. Young v. Sixth

Judicial District Court of Appeals, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007). To be entitled

to a writ of mandamus compelling a trial court to consider and rule on a properly filed motion,

Relator must establish that the trial court: (1) had a legal duty to rule on the motion; (2) was

asked to rule on the motion; and (3) failed or refused to rule on the motion within a reasonable

time. In re Molina, 94 S.W.3d 885, 886 (Tex.App.--San Antonio 2003, orig. proceeding); see In

re Layton, 257 S.W.3d 794, 795 (Tex.App.--Amarillo 2008, orig. proceeding). Relator has

attached what appears to be a carbon copy of his motion for judgment nunc pro tunc in which he

asserts he is entitled to time credit for two periods of incarceration on pre-revocation warrants.
The motion is not file-stamped and Relator has not provided any evidence of the filing date.

Further, there is no evidence that Relator asked Respondent to rule on the motion or that

Respondent has failed or refused to rule on the motion. Finding that Relator has failed to

establish his entitlement to mandamus relief, we deny the petition for writ of mandamus.



                                            STEVEN L. HUGHES, Justice
August 31, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                              -2-